DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Response to Amendment
Applicant amendment filed 11/26/2021 has been entered and is currently under consideration.  Claims 1-16 and 19-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 2019/0221421 of record) hereinafter Fukuhara in view of Jung (US 2018/0074419 of record).
Regarding claim 1, Fukuhara teaches:
An imprint apparatus that brings a pattern region of a mold into contact with an imprint material on a shot region of a substrate, performs alignment between the shot region and the pattern region with each other, and cures the imprint material, thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0003, 0019]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light having a controlled illuminance distribution in an irradiation region (illuminance changing portion 53c; [0069-0074]); and
a controller including (i) a circuit configured to control the light irradiator, (ii) a computer having a memory storing a program that, when executed by the computer, causes the computer to control the light irradiator (controller 70; [0018]), or both (i) and (ii), the controller being configured to cause the light irradiator to, perform a preliminary exposure of irradiating the imprint material with the light having the controlled illuminance distribution to increase a viscosity of the imprint material ( [0018, 0044-0047]),
wherein in the preliminary exposure, the controller is configured to control the light irradiator such that the controlled illuminance distribution has an illuminance distribution in which an illuminance in a contact beginning region of the irradiation region, where the imprint material and the pattern region begin to contact, is lower than an illuminance in a certain region of the irradiation region different from the contact beginning region ([0044-0047]).
Fukuhara does not teach before the alignment is ended and in a state in which the imprint material on the shot region and the pattern region are in contact, perform a preliminary exposure.
In the same field of endeavor regarding imprint apparatus, Jung teaches a controller configured to perform a preliminary exposure during alignment for the motivation of forming fine patterns with reduced risk of overlay error ([0005, 0049-0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Fukuhara with the alignment steps as taught by Jung.
Regarding claim 2, Fukuhara in view of Jung teaches the apparatus of claim 1.
Jung further teaches that the contact region of the template convexly protrudes so that there is an initial contact region and a final contact region of the pattern (Fig 7; [0040]).
Fukuhara further teaches that the preliminary exposure does not irradiate the central patterned portions (Fig 6; [0044-0047]).
Therefore it would be apparent to one of ordinary skill in the art that Fukuhara in view of Jung teaches wherein the controller is further configured to control the light irradiator such that in the controlled illuminance distribution, an illuminance in a final contact region of the irradiation region, where the imprint material and the pattern region finally come into contact, is lower than the illuminance in the certain region.
Regarding claim 3, Fukuhara in view of Jung teaches the apparatus of claim 2.
Jung further teaches wherein the contact beginning region is a center portion of the shot region, and the final contact region is a peripheral portion of the shot region (Fig 7; [0040]).
Regarding claim 11, Fukuhara in view of Jung teaches the apparatus of claim 1.
Jung further teaches wherein after the alignment between the substrate and the mold is ended, the controller is configured to cause the light irradiator to perform a main exposure of further irradiating the imprint material with light for the main exposure, and in the main exposure, the imprint material is irradiated with the light for the main exposure to enable separation of the cured product of the imprint material from the mold (Fig 2: step S3, S4; [0053]).
Regarding claim 19, Fukuhara in view of Jung teaches the apparatus of claim 1.
Fukuhara further teaches wherein the light irradiator includes a spatial light modulator that is controlled by the controller to generate the light having the controlled illuminance distribution ([0069]).
Regarding claim 4, Fukuhara teaches:
An imprint apparatus that brings a pattern region of a mold into contact with an imprint material on a shot region of a substrate, performs alignment between the shot region and the pattern region with each other, and cures the imprint material, thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0003, 0019]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light having a controlled illuminance distribution in an irradiation region (illuminance changing portion 53c; [0069-0074]); and
a controller including (i) a circuit configured to control the light irradiator, (ii) a computer having a memory storing a program that, when executed by the computer, causes the computer to control the light irradiator (controller 70; [0018]), or both (i) and (ii), the controller being configured to cause the light irradiator to, perform a preliminary exposure of irradiating the imprint material with the light having the controlled illuminance distribution to increase a viscosity of the imprint material ( [0018, 0044-0047]),
wherein in the preliminary exposure, the controller is configured to control the light irradiator such that the controlled illuminance distribution has an illuminance distribution in which an illuminance in a final contact region of the irradiation region, where after the imprint material and the pattern region begin to contact, the imprint material and the pattern region finally come into contact, is lower than an illuminance in a certain region of the irradiation region different from the final contact region ([0044-0047]).
Fukuhara does not teach before the alignment is ended and in a state in which the imprint material on the shot region and the pattern region are in contact, perform a preliminary exposure.
In the same field of endeavor regarding imprint apparatus, Jung teaches a controller configured to perform a preliminary exposure during alignment for the motivation of forming fine patterns with reduced risk of overlay error ([0005, 0049-0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Fukuhara with the alignment steps as taught by Jung.
Regarding claim 5, Fukuhara in view of Jung teaches the apparatus of claim 4.
Fukuhara further teaches wherein the pattern region includes a first region and a second region, and a filling property of the imprint material for a pattern existing in the first region is poorer than a filling property of the imprint material for a pattern existing in the second region, and the controller is further configured to control the light irradiator such that in the controlled illuminance distribution, an illuminance in the first region is lower than an illuminance in the second region ([0044-0047]).
Regarding claim 20, Fukuhara in view of Jung teaches the apparatus of claim 4.
Fukuhara further teaches wherein the light irradiator includes a spatial light modulator that is controlled by the controller to generate the light having the controlled illuminance distribution ([0069]).
Regarding claim 6, Fukuhara teaches:
An imprint apparatus that brings a pattern region of a mold into contact with an imprint material on a shot region of a substrate, performs alignment between the shot region and the pattern region with each other, and cures the imprint material, thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0003, 0019]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light having a controlled illuminance distribution in an irradiation region (illuminance changing portion 53c; [0069-0074]); and
a controller including (i) a circuit configured to control the light irradiator, (ii) a computer having a memory storing a program that, when executed by the computer, causes the computer to control the light irradiator (controller 70; [0018]), or both (i) and (ii), the controller being configured to cause the light irradiator to, perform a preliminary exposure of irradiating the imprint material with the light having the controlled illuminance distribution to increase a viscosity of the imprint material ( [0018, 0044-0047]),
wherein the pattern region includes a first region and a second region, and a filling property of the imprint material for a pattern existing in the first region is poorer than a filling property of the imprint material for a pattern existing in the second region ([0044-0047]), and
wherein in the preliminary exposure, the controller is configured to control the light irradiator such that the controlled illuminance distribution has an illuminance distribution in which an illuminance in the first region is lower than an illuminance in the second region ([0044-0047]).
Fukuhara does not teach before the alignment is ended and in a state in which the imprint material on the shot region and the pattern region are in contact, perform a preliminary exposure.
In the same field of endeavor regarding imprint apparatus, Jung teaches a controller configured to perform a preliminary exposure during alignment for the motivation of forming fine patterns with reduced risk of overlay error ([0005, 0049-0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Fukuhara with the alignment steps as taught by Jung.
Regarding claim 7, Fukuhara in view of Jung teaches the apparatus of claim 6.
Fukuhara further teaches a mark in the pattern region ([0024, 0034]).
Fukuhara does not explicitly recite wherein a mark is arranged in the first region.
However, the examiner notes that this limitation is directed towards the pattern region of the mold, which is not required structure of the claimed apparatus, being recited as intended use in the preamble.
Furthermore, the claim term mark is so broad that any portion of first region of the template can be interpreted as a mark, such as the pattern itself.
Furthermore, even if the claim were amended to include the mark, it has been held that rearrangement of known parts is obvious to one of ordinary skill in the art.
Regarding claim 8, Fukuhara in view of Jung teaches the apparatus of claim 6.
Fukuhara further teaches wherein the shot region includes a third region and a fourth region, and the filling property of the imprint material for a region of the pattern region facing the third region is poorer than the filling property of the imprint material for a region of the pattern region facing the fourth region, and the controller is further configured to control the light irradiator such that in the controlled illuminance distribution, an illuminance in the third region is lower than an illuminance in the fourth region (Fig 3; [0038, 0044-0047]).
Regarding claim 9, Fukuhara teaches:
An imprint apparatus that brings a pattern region of a mold into contact with an imprint material on a shot region of a substrate, performs alignment between the shot region and the pattern region with each other, and cures the imprint material, thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0003, 0019]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light having a controlled illuminance distribution in an irradiation region (illuminance changing portion 53c; [0069-0074]); and
a controller including (i) a circuit configured to control the light irradiator, (ii) a computer having a memory storing a program that, when executed by the computer, causes the computer to control the light irradiator (controller 70; [0018]), or both (i) and (ii), the controller being configured to cause the light irradiator to, perform a preliminary exposure of irradiating the imprint material with the light having the controlled illuminance distribution to increase a viscosity of the imprint material ( [0018, 0044-0047]),
wherein the shot region includes a first region and a second region, and a filling property of the imprint material for a region of the pattern region facing the first region is poorer than the filling property of the imprint material for a region of the pattern region facing the second region ([0044-0047]), and
wherein in the preliminary exposure, the controller is configured to control the light irradiator such that the controlled illuminance distribution has an illuminance distribution determined such that an illuminance in the first region is lower than an illuminance in the second region ([0044-0047]).
Fukuhara does not teach before the alignment is ended and in a state in which the imprint material on the shot region and the pattern region are in contact, perform a preliminary exposure.
In the same field of endeavor regarding imprint apparatus, Jung teaches a controller configured to perform a preliminary exposure during alignment for the motivation of forming fine patterns with reduced risk of overlay error ([0005, 0049-0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Fukuhara with the alignment steps as taught by Jung.
Regarding claim 10, Fukuhara in view of Jung teaches the apparatus of claim 9.
Fukuhara further teaches a mark in the pattern region ([0024, 0034]).
Fukuhara does not explicitly recite wherein a mark is arranged in the first region.
However, the examiner notes that this limitation is directed towards the pattern region of the mold, which is not required structure of the claimed apparatus, being recited as intended use in the preamble.
Furthermore, the claim term mark is so broad that any portion of first region of the template can be interpreted as a mark, such as the pattern itself.
Furthermore, even if the claim were amended to include the mark, it has been held that rearrangement of known parts is obvious to one of ordinary skill in the art.
Regarding claim 12, Fukuhara teaches:
An imprint apparatus that brings a pattern region of a mold into contact with an imprint material on a shot region of a substrate, performs alignment between the shot region and the pattern region with each other, and cures the imprint material, thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0003, 0019]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light having a controlled illuminance distribution in an irradiation region (illuminance changing portion 53c; [0069-0074]); and
a controller including (i) a circuit configured to control the light irradiator, (ii) a computer having a memory storing a program that, when executed by the computer, causes the computer to control the light irradiator (controller 70; [0018]), or both (i) and (ii), the controller being configured to cause the light irradiator to, perform a preliminary exposure of irradiating the imprint material with the light having the controlled illuminance distribution to increase a viscosity of the imprint material ( [0018, 0044-0047]),
wherein in the preliminary exposure, the controller is configured to control the light irradiator such that the controlled illuminance distribution has an illuminance distribution determined in accordance with patterns in the pattern region ([0044-0047]).
Fukuhara does not teach before the alignment is ended and in a state in which the imprint material on the shot region and the pattern region are in contact, perform a preliminary exposure.
In the same field of endeavor regarding imprint apparatus, Jung teaches a controller configured to perform a preliminary exposure during alignment for the motivation of forming fine patterns with reduced risk of overlay error ([0005, 0049-0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Fukuhara with the alignment steps as taught by Jung.
Regarding claim 13, Fukuhara in view of Jung teaches the apparatus of claim 12.
Jung further teaches an adjustment mechanism configured to adjust a shape of the mold to increase a contact area between the imprint material and the pattern region after the imprint material on the substrate and the pattern region come into partial contact ([0040]), wherein the illuminance distribution is further determined in accordance with processing of increasing the contact area by the adjustment mechanism in addition to the patterns in the pattern region ([0040-0053]).
Regarding claim 14, Fukuhara in view of Jung teaches the apparatus of claim 13.
Fukuhara further teaches wherein the controller is further configured to control the light irradiator such that the controlled illuminance distribution is further determined in accordance with unevenness of a surface of the substrate in addition to the patterns in the pattern region and the processing ([0046]).
Regarding claim 15, Fukuhara in view of Jung teaches the apparatus of claim 12.
Fukuhara further teaches wherein the controller is further configured to control the light irradiator such that the controlled illuminance distribution is further determined in accordance with unevenness of a surface of the substrate in addition to the patterns in the pattern region and the processing ([0046]).
Regarding claim 16, Fukuhara in view of Jung teaches the apparatus of claim 12.
Jung further teaches wherein after the alignment between the substrate and the mold is ended, the controller is configured to cause the light irradiator to perform a main exposure of further irradiating the imprint material with light for the main exposure, and in the main exposure, the imprint material is irradiated with the light for the main exposure to enable separation of the cured product of the imprint material from the mold (Fig 2: step S3, S4; [0053]).
Response to Arguments
Applicant’s arguments filed 11/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	/ALEXANDER A WANG/             Examiner, Art Unit 1741           


                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743